DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (US PG pub 2014/0074660) in view of Fennel et al (U.S. PG Pub 2014/0025565)
 fulfillment system 190, see fig 1) for performing digital asset transactions (digital assets, see fig 8), the method comprising: receiving, by at least one of the one or more computing devices, a beneficiary code (order confirmation code, see pp 0064 ) associated with a beneficiary (customer 111, see fig 1, pp 0064) from a merchant (( store 101, see fig 1) computing device, the beneficiary code comprising a beneficiary identifier (account identifier, see pp 0096); converting, by at least one of the one or more computing devices, the beneficiary identifier into an instance of a beneficiary data structure associated with the beneficiary, wherein the beneficiary data structure comprises a beneficiary address (membership number, see pp 0096) associated with the beneficiary in a distributed ledger (databases, 194, see fig 1 pp 0094); transmitting, by at least one of the one or more computing devices, biographical information corresponding to the beneficiary to the merchant computing device; receiving, by at least one of the one or more computing devices, a confirmation message from the merchant computing device confirming an identity of the beneficiary and indicating one or more physical assets for transfer to the beneficiary; and generating, by at least one of the one or more computing devices, one or more transactions transferring one or more digital assets corresponding to the one or more physical assets from the beneficiary address associated with the beneficiary in the distributed ledger to a merchant address associated with the merchant in the distributed ledger based at least in part on receiving the confirmation message (see fig 1, 2, 3, 10A, 10B, pp, 0064-0070, 0077-0083). Harper et al fail to teach a digital asset transaction system. However, Fennel et al teach among other thing a digital asset transaction system (see Fennel pp 0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Harper et al to include Fennel et al a digital asset transaction system in order to provide a more secured environment where the merchant and beneficiary can perform transaction.
As per claims 2, 11, 16, Harper et al teach a method wherein the beneficiary data structure comprises a beneficiary private key associated with the beneficiary and a beneficiary signer object customer password, see pp 0069-0070). 
As per claims 3, 13, Harper et al teach a method wherein transmitting biographical information corresponding to the beneficiary to the merchant computing device comprises: retrieving the biographical information (costumer information, see pp 0095, 0096) corresponding to the beneficiary using the beneficiary identifier; and transmitting the biographical information to the merchant computing device. 
As per claims 4, Harper et al teach a method wherein the confirmation message further comprises confirmation of an identity of the beneficiary based at least in part on the transmitted biographical information (see pp 0069). 
As per claims 5, 12, 17, Harper et al teach a method further comprising: receiving, by at least one of the one or more computing devices, one or more asset codes corresponding the one or more physical assets from the merchant computing device; and determining, by at least one of the one or more computing devices, the one or more digital assets corresponding to the one or more physical assets (physical assets such as CDs, DVDs etc.)  based at least in part on the one or more asset codes (see pp 0021, 0067). 
As per claims 6, 13, 18, Harper et al teach a method further comprising: receiving, by at least one of the one or more computing devices, one or more physical quantities corresponding to the one or more physical assets from the merchant computing device; wherein each transaction in the one or more transactions transfers a quantity of each digital asset equal to the corresponding physical quantity for a physical asset corresponding to that digital asset (see pp 0021, 0067). 
As per claims 7, 14, 19, Harper et al teach a method further comprising: identifying, by at least one of the one or more computing devices, a plurality of digital assets located at the merchant address; amount of money) corresponding to the total value into a bank account (prepaid card) associated with the merchant (see pp 0071). 
As per claims 8, Harper et al teach a method further comprising: signing, by at least one of the one or more computing devices, the plurality of transactions with a merchant signer object using a merchant private key (see 0091. 
As per claims 9, Harper et al teach a method wherein the distributed ledger comprises a block chain (single or multiple databases, see pp 0097). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday – Thursday from 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3699